SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXCERPT OF THE MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON JULY 3, 2013, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 1. Date: July 3, 2013. 2. Time: 5:00 P.M. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo - SP. 4. Attendance: Benjamin Steinbruch (Chairman), Jacks Rabinovich, Antonio Francisco dos Santos, Fernando Perrone, Yoshiaki Nakano, Aloysio Meirelles de Miranda Filho and Antonio Bernardo Vieira Maia – Board Members; Claudia Maria Sarti – General Secretary of the Board of Directors. 6. Matters discussed: 6.1. - Payment of Interest on Equity – Taking into consideration the resolution taken by the Board of Directors on March 28, 2013, which approved the payment of five hundred and sixty million reais (R$560,000,000.00) as Interest on Equity, without monetary restatement, on a date to be defined by the Board of Directors, within the 2013 fiscal year, one hundred and twenty-three million reais (R$123,000,000.00) of which have already been paid as of April 25, 2013 and three hundred and thirty million reais (R$330,000,000.00) as of May 29, 2013, the Board of Directors approved the payment of the remaining balance of said Interest on Equity, in the amount of one hundred and seven million reais (R$107,000,000.00) as of July 5, 2013. The gross amount is equivalent to R$0.0733892 per share. Except for those shareholders proven to be immune or exempt, this amount will be subject to withholding income tax at the rate of 15%. Shareholders domiciled in a country which does not have income tax or where the maximum rate is below 20% will be subject to withholding income tax at the rate of 25%, pursuant to the provisions in Article 8 of Law 9,779/99. Taking into consideration the withholding income tax rate of 15%, net amount to be paid will be R$0.0623808 per share. Shareholders registered in the records of the depositary institution Itaú Corretora de Valores S.A. on April 1, 2013 will be entitled to receive said Interest on Equity. 6.2 - Executive Officers - The Board of Directors, pursuant to Article 19, paragraph III of the Company’s Bylaws, unanimously approved the reelection of Messrs. Benjamin Steinbruch , Brazilian, married, businessman, identity card SSP/SP 3.627.815-4, enrolled in the individual roll of taxpayers (CPF/MF) under no. 618.266.778-87, domiciled at Av. Brigadeiro Faria Lima, nº 3.400, 20º andar, in the city and state of São Paulo, for the position of Chief Executive Officer, responsible for the Finance, Treasury, Legal, Procurement, Human Resources, Controllership, IT, Mining, Strategic Planning, Institutional, Ports, Logistics and Railway Holdings areas; Enéas Garcia Diniz , Brazilian, married, engineer, identity card IFP/RJ04.746.432-6, enrolled in the individual roll of taxpayers (CPF/MF) under no. 657.575.057-53, domiciled at Rod. BR 393, Lúcio Meira, Km 5,001, s/nº, Vila Santa Cecília, in the City of Volta Redonda, State of Rio de Janeiro, for the position of Executive Officer responsible for the steelmaking, cement, energy and environment areas; Luis Fernando Barbosa Martinez , Brazilian, married, metallurgical engineer, identity card SSP/SP 10.527.662, enrolled in the individual roll of taxpayers (CPF/MF) under no. 055.978.608-52, with commercial office at Av. Brigadeiro Faria Lima, 3.400, 20º andar, in the city and state of São Paulo, for the position of Executive Officer, responsible for the commercial areas of steelmaking, cement and special sales; David Moise Salama , Brazilian, married, 1 accountant, identity card SSP/SP 15.315.057-9, enrolled in the individual roll of taxpayers (CPF/MF) under no. 085.725.298-45, with commercial office at Av. Brigadeiro Faria Lima, 3.400, 20º andar, in the city and state of São Paulo, for the position of Executive Officer, responsible for the Investor Relations area; and Juarez Saliba de Avelar , Brazilian , married , mine engineer, identity card SSP/MG MG- , enrolled in the individual roll of taxpayers (CPF/MF) under no. 447.454.946-53, with commercial office at Av. Brig. Faria Lima nº 3400, 20º andar, in the city and state of São Paulo, for the position of Executive Officer, responsible for the Business Development area, all of whom were elected for a two-year term of office, effective from this date until the investiture of the members to be elected or reelected. The Company’s Executive Board is therefore composed as follows: Benjamin Steinbruch – CEO; Enéas Garcia Diniz – Executive Officer; Luis Fernando Barbosa Martinez – Executive Officer; Juarez Saliba de Avelar – Executive Officer and David Moise Salama – Investor Relations Executive Officer. 6.2.1 – The Board acknowledged the resignation of Mr. José Taragano on June 14, 2013, from the position of Executive Officer, and the removal of Mr. Tufi Daher Filho from the position of Executive Officer, whose term ends on this date. I hereby certify that the resolutions transcribed herein are faithful to the original minutes filed in the Company’s headquarters. Claudia Maria Sarti General Secretary of the Board of Directors 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 12, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
